IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-25,473-06


EX PARTE DANIEL LEE KNOD, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NUMBER 1098078W IN THE 372nd
 JUDICIAL DISTRICT COURT
FROM TARRANT COUNTY 


 Per Curiam. Holcomb, J., not participating.


O R D E R

 This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code of
Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was
convicted of theft and sentenced to three years' imprisonment.   
	After a review of the record, we find that Applicant's claim regarding insufficient notification
by parole officials is denied.  Applicant's claim regarding the improper imposition of restitution is
also denied.  The Applicant could have, and should have, complained about the restitution order at
the time it was imposed or on direct appeal.  Ex parte Pena, 71 S.W.3d 336 (Tex. Crim. App. 2002).

DELIVERED: June 16, 2010
DO NOT PUBLISH